FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                            JUL 28 2006

                                                                        CATHY A. CATTERSON, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                         No. 04-10632

             Plaintiff - Appellee,                D.C. No. CR-04-00064-RCJ/PAL

  V.
                                                  ORDER
KEVIN ERIC CURTIN,

             Defendant - Appellant.



Before: SCHROEDER, Chief Judge.

       Upon the vote of a majority of nonrecused regular active judges of this

court,1 it is ordered that this case be reheard by the en banc court pursuant to

Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent

by or to this court or any district court of the Ninth Circuit, except to the extent

adopted by the en banc court.




       1
           Judge Rawlinson is recused.